
	
		II
		112th CONGRESS
		1st Session
		S. 32
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Lautenberg (for
			 himself, Mrs. Feinstein,
			 Mr. Menendez, Mrs. Boxer, Mr.
			 Kerry, Mr. Reed,
			 Mr. Levin, Mr.
			 Franken, Mr. Schumer, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the transfer or possession of large capacity
		  ammunition feeding devices, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Large Capacity Ammunition Feeding
			 Device Act.
		2.Prohibition on
			 transfer or possession of large capacity ammunition feeding devices
			(a)DefinitionSection 921(a) of title 18, United States
			 Code, is amended by inserting after paragraph (29) the following:
				
					(30)The term large capacity ammunition
				feeding device—
						(A)means a magazine, belt, drum, feed strip,
				or similar device that has a capacity of, or that can be readily restored or
				converted to accept, more than 10 rounds of ammunition; but
						(B)does not include
				an attached tubular device designed to accept, and capable of operating only
				with, .22 caliber rimfire
				ammunition.
						.
			(b)ProhibitionsSection
			 922 of such title is amended by inserting after subsection (u) the
			 following:
				
					(v)(1)(A)(i)Except as provided in clause (ii), it shall
				be unlawful for a person to transfer or possess a large capacity ammunition
				feeding device.
								(ii)Clause (i) shall not apply to the
				possession of a large capacity ammunition feeding device otherwise lawfully
				possessed within the United States on or before the date of the enactment of
				this subsection.
								(B)It shall be unlawful for any person to
				import or bring into the United States a large capacity ammunition feeding
				device.
							(2)Paragraph (1) shall not apply
				to—
							(A)a
				manufacture for, transfer to, or possession by the United States or a
				department or agency of the United States or a State or a department, agency,
				or political subdivision of a State, or a transfer to or possession by a law
				enforcement officer employed by such an entity for purposes of law enforcement
				(whether on or off duty);
							(B)a
				transfer to a licensee under title I of the Atomic Energy Act of 1954 for
				purposes of establishing and maintaining an on-site physical protection system
				and security organization required by Federal law, or possession by an employee
				or contractor of such a licensee on-site for such purposes or off-site for
				purposes of licensee-authorized training or transportation of nuclear
				materials;
							(C)the possession, by an individual who is
				retired from service with a law enforcement agency and is not otherwise
				prohibited from receiving ammunition, of a large capacity ammunition feeding
				device transferred to the individual by the agency upon that retirement;
				or
							(D)a
				manufacture, transfer, or possession of a large capacity ammunition feeding
				device by a licensed manufacturer or licensed importer for the purposes of
				testing or experimentation authorized by the Attorney
				General.
							.
			(c)PenaltiesSection
			 924(a) of such title is amended by adding at the end the following:
				
					(8)Whoever knowingly violates section 922(v)
				shall be fined under this title, imprisoned not more than 10 years, or
				both.
					.
			(d)Identification
			 markingsSection 923(i) of
			 such title is amended by adding at the end the following: A large
			 capacity ammunition feeding device manufactured after the date of the enactment
			 of this sentence shall be identified by a serial number that clearly shows that
			 the device was manufactured after such date of enactment, and such other
			 identification as the Attorney General may by regulation
			 prescribe..
			
